Citation Nr: 0320959	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for acromioclavicular joint arthritis 
of the right shoulder, evaluated as 10 percent disabling.

2.  Entitlement to an increased rating from an original grant 
of service connection for acromioclavicular joint arthritis 
of the left shoulder, evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision, wherein the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded service connection for 
bilateral shoulder disabilities, and awarded 10 percent 
ratings therefor, effective as of June 2, 1996, the day 
following the veteran's separation from active service.  The 
veteran indicated timely disagreement with those ratings, and 
this appeal ensued.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

A review of the veteran's claims folder reveals that he was 
most recently accorded a VA examination in April 1998.  The 
Board is of the opinion that the report of a more 
contemporaneous evaluation of his service-connected shoulder 
disabilities would be helpful, particularly in view of the 
fact that his claim for increased compensation arises from 
the original grant of service connection for these 
disabilities, and that the "staged ratings" provision of 
Fenderson v. West, 12 Vet. App. 119 (1999) are for 
application.

The Board also notes that the veteran's bilateral shoulder 
disorders include surgical scars, which are to be rated as 
separate from any orthopedic impairment.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  The diagnostic criteria under which 
scars are evaluated for rating purposes were revised during 
the pendency of this appeal; see 67 Fed. Reg. 49590-49599 
(July 31, 2002, effective August 30, 2002).  The veteran has 
not been notified of these revised criteria, nor has his 
bilateral shoulder scars been evaluated thereunder.  

Accordingly, this claim is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any health care providers who have 
accorded him treatment for shoulder 
problems since April 1998.  Upon the 
receipt of any such names and addresses, 
and duly executed authorizations for the 
release of medical records, if necessary, 
the RO should request that all health 
care providers identified by the veteran 
furnish legible copies of all records 
compiled pursuant to treatment accorded 
him for shoulder problems.

2.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA orthopedic examination in order to 
ascertain the nature and severity of his 
acromioclavicular joint arthritis of each 
shoulder.  The examiner should also 
identify the nature and severity of all 
impairment resulting from the veteran's 
surgical shoulder scars.  All tests 
indicated are to be conducted at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
comprehensive, and legible manner on the 
examination report.  The examiner should 
also identify the nature and severity of 
any functional impairment that is related 
to, or caused by, the veteran's shoulder 
disorders.  The veteran's claims folder 
is to be furnished to the examiner prior 
to this examination, for his or her 
review and referral.  

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
increased ratings for the veteran's 
bilateral shoulder disabilities, to 
include possible compensation for 
bilateral shoulder scars, can now be 
granted.  If the decision remains in 
whole or in part adverse to the veteran, 
he should be furnished with a 
Supplemental Statement of the Case 
(SSOC), and with the appropriate period 
of time within which to respond thereto.  
The RO should ensure that this SSOC sets 
forth the rating criteria that pertain to 
skin disorders, to include the criteria 
that were in effect both prior to, and as 
of, August 30, 2002.  The claim should 
then be returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



